Citation Nr: 1423309	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-26 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected status-post nasal septoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to December 1977 and from December 1978 to October 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the claim.

In September 2011, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran and his wife testified before the undersigned VLJ at an April 2013 Travel Board hearing at the RO.  The hearing transcript is of record. 

A review of the Virtual VA paperless claims processing system reveals the Veteran's April 2013 hearing transcript and Biloxi VA Medical Center (VAMC) records from January 2006 through December 2013.  The Veterans Benefits Management System (VBMS) paperless claims system does not contain any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development.

The Veteran contends that he has sleep apnea that began during military service.  He states that he did not seek treatment for the condition during service as he did not find out sleep apnea was a treatable condition until after service.  See Veteran's Statement, October 2010; see also Veteran's VA Form 9, September 2011.  The Veteran's wife stated that she married the Veteran in 1973 during his active duty service and noticed that after his 1976 septoplasty he began to snore loudly and have episodes where he would stop breathing.  See Wife's Statement, November 2012.  The Veteran's daughter recalled her father snoring loudly and having symptoms of sleep apnea from 1980 until his retirement from active duty in 1990.  See Daughter's Statement, November 2012.

A VA sleep apnea examination was performed in January 2010.  The assessment was sleep apnea controlled with continuous positive airway pressure (CPAP).  The VA examiner opined that it was less likely as not that the Veteran's sleep apnea was caused by or a result of his in-service septoplasty.  The rationale provided was that after the Veteran's 1975 septoplasty, there was no evidence of chronicity as he was not diagnosed with sleep apnea until 2005.  The Board notes that the record shows the Veteran's septoplasty took place in 1976, not 1975 and that the Veteran was initially diagnosed with mild obstructive sleep apnea in 2004, not 2005.  Additionally, the VA examiner stated that the Veteran was not treated for any type of sleep apnea related issues, including snoring or apneic episodes, while on active duty.  However, the VA examiner did not consider the October 1976 service medical records wherein the Veteran reporting trouble breathing from his nose for two years and the December 1977 Report of Medical History, wherein the Veteran complained of a history of shortness of breath since 1974 and ear, nose and throat trouble.  There was also no discussion of the statements from the Veteran and his wife that his sleep apnea symptoms began in-service, right after his septoplasty.  Finally, the VA examiner stated that the Veteran had several risk factors for developing sleep apnea, including male gender, history of smoking, hypertension, positive family history of sleep apnea, use of Zoloft, and history of heavy alcohol use.  However, the Veteran states that he has no family history of sleep apnea, stopped smoking in 1986 and stopped drinking in 1979.  See Veteran's Statement, October 2010.  Overall, this VA examination and opinion is not adequate as the examiner did not consider the Veteran and his wife's lay statements regarding in-service onset of sleep apnea symptoms, did not discuss the pertinent in-service medical records, and based the opinion on erroneous risk factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

In September 2011, the Veteran submitted an opinion from Dr. T.G., the Chief of Otolaryngology Services at the Department of the Air Force.  Dr. T.G. opined that it was as likely as not that the Veteran's continued nasal obstruction was contributing to his obstructive sleep apnea.  The rationale provided was that any restriction in airflow at any level in the upper airway "can" contribute to obstructive sleep apnea.  However, Dr. T.G. also stated that, "[i]t cannot be determined to what extent the obstruction is nasal versus other levels.  [The Veteran] also has evidence of hypopharyngeal obstruction."  Dr. T.G. further opined that undergoing a septoplasty does not contribute to obstructive sleep apnea independently, but continued nasal obstruction "can" contribute to obstructive sleep apnea.  The Board finds this opinion is inadequate as Dr. T.G.'s opinion is merely speculative, utilizing the word "can."  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a physician's statement framed in terms such as "may" or "could" is not probative).  Additionally, the doctor's rationale is speculative as to the etiology of the Veteran's restriction in airflow, with the doctor unable to determine if the restriction is nasal or not.  Finally, Dr. T.G. did not specifically state that the Veteran's residuals of his 1976 septoplasty actually caused his current nasal obstruction or sleep apnea.

Based on the deficiencies in the January 2010 VA sleep apnea examination and opinion and the September 2011 opinion from Dr. T.G., the RO arranged for a second VA sleep apnea examination.  

In October 2012, the Veteran underwent a second VA sleep apnea examination.  The VA examiner opined that the degree of nasal obstruction remaining from the Veteran's 1976 septoplasty was minimal, with less than 50 percent obstruction on each side of his nasal passageways.  The examiner opined that it was more likely than not that the residuals of the septoplasty did not cause the Veteran's obstructive sleep apnea.  He also found that that the Veteran's septoplasty less likely as not aggravated, beyond normal progression, the Veteran's obstructive sleep apnea.  The rationale provided was that there is a "generally held belief" that nasal obstruction does not cause obstructive sleep apnea and that septoplasty does not cure sleep apnea either.  The Board finds the October 2012 VA examiner's opinion to lack probative value as he based his opinion on a general "belief," with no citations to medical literature to support this "belief," no analysis of specifics of the Veteran's unique medical history and no discussion of the positive September 2011 nexus opinion from Dr. T.G.   See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical evidence that is speculative, general or inconclusive in nature cannot support a claim); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

The Board notes that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, a remand is necessary in order to afford the Veteran an adequate VA sleep apnea examination and opinion.

Additionally, the most recent treatment records from the Biloxi VAMC are dated from December 2013.  Upon remand, records of any ongoing VA treatment for the Veteran's obstructive sleep apnea should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care 
providers, not previously identified, who have treated the Veteran for any sleep apnea issues since service.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Biloxi VAMC from December 2013 to present.

2. After completion of the foregoing, schedule the 
Veteran for an appropriate VA examination to determine the nature, extent and etiology of his obstructive sleep apnea.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.  

The VA examiner should:

(a) Obtain a sleep study, if necessary.

(b) Identify all of the Veteran's current respiratory
conditions, including obstructive sleep apnea.

(c)  Determine whether it is at least as likely as not (i.e. 
probability of 50 percent or greater) that any currently diagnosed obstructive sleep apnea is related to the Veteran's active military service.

(d) Determine whether it is at least as likely as not (i.e. 
      probability of 50 percent or greater) that any currently
diagnosed obstructive sleep apnea was caused or  aggravated by the Veteran's service-connected status-post nasal septoplasty.

      The examiner is advised that "aggravation" is defined for 
      legal purposes as a chronic worsening of the underlying 
      condition versus a temporary flare-up of symptoms, 
      beyond its natural progression.  If any aggravation is 
      present, the VA examiner should indicate, to the extent 
possible, the approximate level of severity of the Veteran's obstructive sleep apnea (i.e., a baseline) before the onset of the aggravation.

The VA examiner is requested to provide a thorough rationale for all opinions provided.  In providing the opinion, the examiner should address the significance of the Veteran's lay statements that during service, in approximately 1976 after his septoplasty to repair a deviated septum, he began snoring; the Veteran's wife's testimony that after the Veteran's 1976 septoplasty, he began to have breathing problems and snoring at night; the October 1976 service treatment records documenting the Veteran's trouble breathing out of the right side of his nose for the past two years, diagnosis of deviated nasal septum and subsequent septoplasty; December 1977 Repot of Medical History of a shortness of breath since 1974 and ear, nose and throat trouble; the 2004 sleep study, diagnosing the Veteran with mild obstructive sleep apnea; the Veteran's use of a CPAP machine since 2005; the January 2010 VA examiner's diagnosis of obstructive sleep apnea controlled with CPAP and finding the Veteran had several risk factors for developing obstructive sleep apnea; the September 2011 opinion from Dr. T. G., finding the Veteran's continued nasal obstruction was contributing to his obstructive sleep apnea, but failing to provide a clear etiology for the Veteran's continued nasal obstruction; and the March 2012 VA examiner's finding that the Veteran has less than 50 percent obstruction on each side of his nasal passageways and the unsupported statement that there is a "generally held belief" that nasal obstruction does not cause obstructive sleep apnea.
 
Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

3.  After completion of the above, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



